Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-241 are pending and examined below.

Information Disclosure Statement (IDS)
Three information disclosure statements submitted on 07/24/2020 ("07-24-20 IDS"), 07/28/2020 ("07-28-20 IDS") and 02/15/2021 ("02-15-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 07-24-20 IDS, 07-28-20 IDS and 02-15-21 IDS are being considered by the examiner.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claims 1-7 are indefinite for three reasons: First, "a Pen Drop Test" recited in the independent claim 1 and in claims 2, 4 and 6 is a subjective and relative test that fails to provide the requisite notice function of availing what the "metes and bounds" of a Pen Drop Test are. While the Specification provides an example of what a Pen Drop Test is, it fails to define it unlike how it actually defined a Two-Point Bend Test.  Without defining what a Pen Drop Test is, said Test has unlimited parameters that can be adjusted. Assuming an object is used in a Pen Drop Test, what is the shape, size and weight of the object?  How far off from the first primary surface of the cover element is the object released from?
	Second, the Applicant’s use of the term “about” in the independent claim 1 and claims 2-6 fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.2 Customarily, those skilled in the art have differing views of what the term "about" encompasses:
According to Redler (Pub. No. US 2018/0083435 A1 to Redler), "the term 'about' refers to a value within +/- 25% of the nominal value." (para [0042]).
Avci (Pub. No. US 2017/0271501 A1 to Avci et al.) has a narrower view than Redler:  "The term 'about' refers to "+/- 20% of a target value" (para [0029]).  
Gardner (Pub. No. US 2014/0306250 A1 to Gardner et al.) has a narrower view than Avci: The “term ‘about' refers to a +/- 10% variation from the nominal value.” (para [0045]).
Ichijo (Patent No. US 8,324,699 B2) has a narrower view than Gardner: Ichijo construes the term “about” to include a deviation of at least +/- 5% of the modified terms if this deviation would not negate the meaning of the words they modify." (col. 5, ln 24-30).  
Loboda et al. (Pub. No. US 2014/0117380 A1) has the narrowest view: The term “about” may mean +/- 1 % (para [0057]). 
	So, whose definition of the term "about" controls here?  Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	Third, "the device module" lacks antecedent basis.  In the interest of advancing the examination of the instant application, "the device module" has been assume to refer to "a foldable electronic device module."
	Claims 8-14 are indefinite for two reasons: First, the Applicant’s use of the term “about” in the independent claim 8 and claims 10-13 fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses: Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	Second, "the device module" lacks antecedent basis.  In the interest of advancing the examination of the instant application, "the device module" has been assume to refer to "a foldable electronic device module."
	Claim 7 is further indefinite, because "the flexible device substrate" lacks antecedent basis. 
	Claims 15-21 are indefinite for two reasons: First, the Applicant’s use of the term “about” in the independent claim 15 and claims 16-20 fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses: Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	Second, "the device module" lacks antecedent basis.  In the interest of advancing the examination of the instant application, "the device module" has been assume to refer to "a foldable electronic device module."
	Claims 22-24 are indefinite for three reasons: First, "a Pen Drop Test" recited in the independent claim 22 and in claim 23 is a subjective and relative test that fails to provide the requisite notice function of availing what the "metes and bounds" of a Pen Drop Test are. While the Specification provides an example of what a Pen Drop Test is, it fails to define it unlike how it actually defined a Two-Point Bend Test.  Without defining what a Pen Drop Test is, said Test has unlimited parameters that can be adjusted. Assuming an object is used in a Pen Drop Test, what is the shape, size and weight of the object?  How far off from the first primary surface of the cover element is the object released from?
	Second, the Applicant’s use of the term “about” in the independent claim 22 and in claims 23 and 24 fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses: Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	Third, "the device module" lacks antecedent basis.  In the interest of advancing the examination of the instant application, "the device module" has been assume to refer to "a foldable electronic device module."
	
	 

Claim Rejections - 35 USC § 1033
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2022/0050228 A1 to Yano et al. ("Yano") in view of Pub. No. US 2017/0062741 A1 to Shin ("Shin").
Fig. 2 of Yano has been provided to support the rejection below: 

    PNG
    media_image2.png
    524
    417
    media_image2.png
    Greyscale


	Regarding independent claim 1, Yano teaches a foldable electronic device  module (see Fig. 2), comprising:
	a cover element 12 having a thickness from about 25 µm to about 200 µm (para [0069] - "A material for the transparent protective member 12 is not particularly limited as long as it has transparency and excellent mechanical strength, and examples thereof include glass and resins...") and a cover element elastic modulus from about 20 GPa to about 140 GPa, the cover element 12 further comprising a component having a glass composition (para [0069] - "glass"), a first primary surface 16, and a second primary surface (interface between transparent protective member 12 and third pressure-sensitive adhesive layer 10");
	a stack comprising:
		(a) an interlayer 4 (para [0052] - "The tensile elastic modulus E at 25 C. of the hard coat layer 4 is, for example, 0.1 GPa or more, preferably 1 GPa or more, and for example, 4 GPa or less, preferably 3 GPa or less...") having first and second primary surfaces, an interlayer elastic modulus from about 0.01 GPa to about 10 GPa (4 GPa or less) and a thickness of 2 µm or more (para [0054] - "A thickness of the hard coat layer 4 is, for example...preferably 2 µm or more..."), and
		(b) a flexible electronic device substrate 6 (para [0057] - "The second pressure-sensitive adhesive layer 6 covers the hard coat layer 4 and the transparent electrically conductive layer 5.") having a thickness from about 25 µm to about 200 µm that is coupled to the interlayer 4; and
	a first adhesive 10 (para [0067] - "A material, the tensile elastic modulus E, the sheer storage elastic modulus G', the total light transmittance, a thickness, and the like of the third pressure-sensitive adhesive layer 10 are the same as those of the first pressure-sensitive adhesive layer 3"; para [0047] - "The tensile elastic modulus E at 25 C. of the first pressure-sensitive adhesive layer 3 is, for example, 0.05 MPa or more, preferably 0.10 MPa or more, and for example, 50 MPa or less.") joining the stack to the second primary surface of the cover element 12, the first adhesive 10 characterized by an elastic modulus from about 0.001 GPa to about 10 GPa (50 MPa = 0.05 GPa) and a thickness from about 5 µm to about 25 µm (para [0049] - "A thickness of the first pressure-sensitive layer 3 is, for example, 1 µm or more, preferably 5 µm or more, and for example, 50 µm or less, preferably 25 µm or less").
	In light of the indefiniteness issue with the term "a Pen Drop Test," the wherein clause has been interpreted to not structurally distinguish the claimed foldable electronic device module over that of Yano.
The only difference between the claimed module and the module taught by Yano is a claimed range of the interlayer having a thickness from about 50 µm to about 200 µm. 
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Moon teaches a general condition of the hard coat layer 4 of its thickness being 2 µm or more. Unless the Applicant can show that the claimed specific condition of the thickness being about 50 µm to about 200 µm produces unexpected results that are different in kind and not different in degree over said general condition as taught by Yano, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
The thickness of 2 µm more taught by Yano overlaps with the claimed range 50 µm to about 200 µm, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	(a) an interlayer 4 (para [0052] - "The tensile elastic modulus E at 25 C. of the hard coat layer 4 is, for example, 0.1 GPa or more, preferably 1 GPa or more, and for example, 4 GPa or less, preferably 3 GPa or less...") having first and second primary surfaces, an interlayer elastic modulus from about 0.01 GPa to about 10 GPa (3 GPa or less).
	Yano does not specify an elastic modulus of the glass cover element 12, so Yano does not teach a cover element elastic modulus from about 20 GPa to about 140 GPa.
	However, glass cover having an elastic modulus from about 20 GPa to about 140 GPa is well know in the foldable electronic device art. Shin, for example, teaches a flexible glass cover 102 having a Young's modulus of 71.5 GPa (para [0057]; please note that Young's modulus is a species of an elastic modulus.)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the foldable electronic device module of Yano with a glass cover having a Young's modulus of 71.5 GPa to improve the impact resistance of the foldable electronic device module.
	Regarding claim 2, in light of the indefiniteness of the Pen Drop Test, claim 2 does not structurally distinguish the claimed module over that of Yano. 
	Regarding claim 3, Yano teaches an interlayer 4 (para [0052] - "The tensile elastic modulus E at 25 C. of the hard coat layer 4 is, for example, 0.1 GPa or more, preferably 1 GPa or more, and for example, 4 GPa or less, preferably 3 GPa or less...") that comprises an elastic modulus from about 5 GPa to about 10 GPa (4 GPa overlaps with about 5 GPa.). 
	Regarding claim 4, in light of the indefiniteness of the Pen Drop Test, claim 4 does not structurally distinguish the claimed module over that of Yano.
	Regarding claim 5, Yano teaches the interlayer 4 having a thickness of 2 µm or more (para [0054] - "A thickness of the hard coat layer 4 is, for example...preferably 2 µm or more..."), which overlaps with the claimed range of about 125 µm to about 200 µm. 
	Regarding claim 6, in light of the indefiniteness of the Pen Drop Test, claim 6 does not structurally distinguish the claimed module over that of Yano.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2022/0199923 A1 to Yamane et al.
Pub. No. US 2018/0061893 A1 to Breedlove et al.
Pub. No. US 2017/0147117 A1 to Song et al.
Pub. No. US 2014/0072785 A1 to Kaku et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 August 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 3-5, 7, 10, 12, 14, 17, 19, 21 and 24 on 04/08/2020.
        
        2 Although the Specification provides a nebulous description of what "about" is, the Specification does define what "substantially" is in paragraph [0047], however. 
        3 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status